 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Maritime Union,AFL-CIO;National Marine EngineersBeneficial Association,AFL-CIO;International Organizationof Masters,Mates and Pilots,Inc., AFL-CIO;and Rivers JointOrganizing CommitteeandStandard Oil Company,an IndianaCorporation.Case No. 14-CC-103.July 29, 1958DECISION AND ORDEROn March 5, 1958, Trial Examiner John H. Eadie issued his Inter-mediate Report in the* above-entitled proceeding finding that the Re-,spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the General Counsel andRespondents National Marine Engineers Beneficial Association, AFL-tions to the Intermediate Report and supporting briefs.' The Charg-ing Party filed a brief in support of the Trial Examiner's IntermediateReport.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Bean, andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase 2 and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following addition :Respondents MMP and MEBA contend that they admit only super-visors into membership and therefore that they are not labor organi-zations within the meaning of Section 2 (5) of the Act.' Since Sec-tion 8 (b) applies only to "a labor organization or its agents," theseRespondents further contend that they have not committed unfair'Respondents NationalMaritime Union,AFL-CIO, herein called NMU, and RiversJoint Organizing Committee,herein called RJOC, filed no exceptions to the IntermediateReport.2 Respondents'MEBA and MMP request for oral argument is denied because therecord, the exceptions,and the briefs adequately present the issues and the positions ofthe parties8Section 2(5) provides :The term "labor organization"means any organization of any kind,or any agencyor employees representation committee or' plan, in which employees participate andwhich exists for the purpose, in whole' or in part, of dealing with employers con-cerning grievances,labor disputes,'wages, rates of pay, hours of employment, orconditions of work.'121 NLRB No. 36. NATIONAL MARITIME UNION209labor practices as defined by the statute.The Trial Examiner re-jected this argument relying upon Respondents' admission and theBoard's finding in theBantacase 4 that these unions were "labororganizations."We agree with the Trial Examiner's finding not onlybecause of the previous decision in theBantacase,but for the follow-ing additional reasons.There is no dispute that MMP and MEBA are labor unions. Ar-ticle II, section 1, subsection (a) of MMP's constitution provides that"This organization shall be composed of personnel acting'in an officercapacity. . . ." Subsection (b) of the same article and section, statesthat "The only exception to the above shall be as covered in ArticleXXV . . ." which in turn provides that, "Eligibility to membershipshall beany person employed in the maritime industrynot workingunder the authority of a license." [Emphasis supplied.]MMP's con-stitution therefore permits the acceptance into membership of non-officer personnel.Moreover, MMP has been before the Board in thecapacity of a "labor organization" seeking to represent nonsupervisoryemployees.On April 21, 1954, MMP filed a representation petitionwith the Board (Case No. 14-RC-2549) seeking torepresent a unitof boat operators, excluding office clerks, guards,professional em-ployees, and supervisors.The petition, resultedin a consent-electionagreement.On May 7, 1952, MMP's "Apprentices Local #3" fileda representationpetition for a unit of "deckhands, oilers, cooks, cabinboys, and mates," excluding masters, pilots,and engineers.Local #3won the ensuing election andwas certifiedas the bargaining repre-sentative for theseemployees. It is thusapparentthat MMP admitsto membership individuals who are employeeswithinthe meaning ofthe Act.Accordingly, we find that MMP isa labor"organizationwithin the meaning ofSection 2(5) of the Act.MEBA's constitution prescribes(article III) that membershipshall belimited to (a) all marine engineers licensedby the UnitedStates CoastGuard, (b)marine engineers serving on commercialmotor vessels in inland waters whodo not require suchlicense, and(c) engineers,having a valid license though they engage in otheroccupations.Another section of the constitution (article XVI) setsup a specialbranch knownas the Marine,Diesel, and Gas branch forpersons holdingoperators' licenses other than marine.licenses and forengineerson diesel craft.MEBA asserts that all members under theprovisions of its constitution are "officers" and therefore supervisors.MEBA adduced testimony that its members stand watches and exer-cise commandfunctions."In most cases" they supervise oilers and*National Organization of Masters,Mates and Pilots of America,Inc., AFL-CIO, et al.(J.W. BantaTowing Company,Inc.),116NLRB 1787, reversedon other grounds,N. L. R. B. v.Masters, Mates and Pilots of America,AFL-CIO,253 F. 2d 66(C.A. 7).487926-59-vol.121-15 210DECISIONSOF NATIONAL LABOR RELATIONS BOARDwipers.However, the testimony also shows that on small vesselssuch as inland river towboats, frequently an engineer, without anykind of help, is on duty on each watch. The engineer does all themanual work himself and only in unusual situations does he call forassistance.That is the situation on board theSandra Marie,one ofthe boats which Respondents were trying to organize in this case.Such sporadic supervision does not make a person a supervisor withinthe meaning of the Act-'We also note that on October 20, 1955,MEBA filed a representation petition (Case No. 19-RC-1746) seekingto represent a unit of marine engineers, excluding supervisors.Thepetition was subsequently withdrawn.We conclude that some of theengineers whom MEBA admits into membership are not supervisorsand therefore that MEBA- is a labor organization as defined in theAct .6Moreover, even assumingarguendothat MMP and MEBA are not"labor organizations," they are nevertheless "agents" of "labororganizations" and therefore may be responsible under Section 8 (b)for their unfair labor practices.Respondents NMU and RJOC areunquestionably "labor organizations."All four Respondents wereengaged in a joint venture to organize the employees of the primaryemployer, S. & S. Towing Company, Inc. In pursuit of the commonventure each is an agent of the other? Since NMU and RJOC are"labor organizations," it follows that as "agents" of such "labororganizations,"MMP and MEBA are equally responsible with theformer for unfair labor practices committed by the group in pursuingthe common objective.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents National Mari-timeUnion,AFL-CIO ; National Marine Engineers BeneficialAssociation,AFL-CIO; International Organization of Masters,eWilson andCo., Inc., 97NLRB 1388, 1394.e Otters TrawlersUnion,Local 53, 100NLRB 1187, 1193;Ravenna Arsenal, Inc.,98 NLRB 1.AmericanBroadcasting Company,Inc. (KECA-TV),93 NLRB 1410, 1411;Di GiorgioFruit Corporation,et al.,87 NLRB 720,721, enfd.191 F. 2d 642 (C. A., D. C.).7 SeeHatchmanCoal and Coke Company v. B. Mitchell,individually,et al.,245 U. S.229, 249, where the Court said :... when any number of persons associatethemselves togetherin the prose-cution ofa common planor enterprise, lawful or unlawful, from the very act ofassociation there arises a kind of partnership each member beingconstituted theagent of all so that the act or declaration of one,in the furtherance of the commonobject, is the act of all,and is admissibleas primaryand originalevidenceagainstthem.See alsoAmericanNewspaperPublishers Association,104 NLRB 806, 807; Cisco Con-structionCompany,114 NLRB 27;SunsetLineand TwineCompany,79 NLRB 1487,1501;SmithCabinet Manufacturing Company,Inc.,81NLRB 886, 891. NATIONAL MARITIME UNION211Mates and Pilots, Inc., AFL-CIO; and Rivers Joint OrganizingCommittee, their officers, representatives, agents,successors, andassigns shall:1.Cease and desist from :(a)Engaging in, or inducing or encouraging the employees ofStandard Oil Company, an Indiana corporation, or of any employerother than S. & S. Marine Towing Company, Inc., to engage in, astrike or concerted refusal in the course of their employment to use,manufacture, process, transport, or otherwise handle or work on anygoods, articles, materials, or commodities, or to perform any services,where an object thereof is (a) to force Standard Oil Company orany other employer or person to cease doing business with S. & S.Marine Towing Company, Inc., or (b) to force or require S. & S.Marine Towing Company, Inc., to recognize or bargain with theRespondents as the collective-bargaining representatives of its em-ployees,unlessand until certified as such representatives in accord-ance with the provisions of Section 9 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Post at their respective business offices copies of the noticeattached hereto marked "Appendix A." 8 Copies of said notice, to befurnished by the Regional Director for the Fourteenth Region, shall,after being duly signed by an authorized representative of eachRespondent herein, be posted by said Respondents immediately uponreceipt thereof and maintained for a period of sixty (60) consecutivedays thereafter, in conspicuous places, including all places wherenotices to members are customarily posted.Reasonable steps shallbe taken by said Respondents to insure that the notices are not altered,defaced, or covered by other material.(b)Mail signed copies of Appendix A to the Regional Directorfor the Fourteenth Region for posting at the offices of Standard OilCompany, an Indiana corporation, and S. & S. Towing Company,Inc., the companies willing, for sixty (60) consecutive days in placeswhere notices to employees are customarily posted.Copies of thenotice, to be furnished by the Regional Director for the FourteenthRegion, shall be returned forthwith to the Regional Director afterthey have been signed by official representatives of the RespondentUnions for such posting.(c)Notify the Regional Director for the FourteenthRegion inwriting, within ten (10) days from the date of this Order, what stepsthey have taken to comply herewith.8In the event that this Order is enforced by a decree of a United States Court of Ap-peals, thereshallbe substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL MEMBERS OF NATIONAL MARITIME UNION, AFL-CIO;NATIONAL MARINE ENGINEERS BENEFICIAL ASSOCIATION, AFL-CIO; INTERNATIONAL ORGANIZATION OF MASTERS, MATES ANDPILOTS, INC., AFL-CIO; AND RIVERS JOINT ORGANIZING COM-MITTEE, AND TO ALL EMPLOYEES OF STANDARD OIL COMPANY, ANINDIANA CORPORATION, AND OF S. & S. TOWING COMPANY, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT engage in, or induce or encourage employees ofStandard Oil Company, an Indiana corporation, or the employeesof any employer other than S. & S. Marine Towing Company,Inc., to engage in a strike or concerted refusal in the course oftheir employment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles, materials, orcommodities, or to perform any services, where an object thereofis (a) to force the above-named employer or any other employeror person to cease doing business with S. & S. Marine TowingCompany, Inc., or (b) to force or require S. & S. Marine TowingCompany, Inc., to recognize or bargain with us as the collective-bargaining representatives of its employees, unless and until weshall have been certified as such representatives in accordancewith the provisions of Section 9 of the National Labor Rela-tions Act.NATIONAL MARITIME UNION, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative),(Title)NATIONALMARINE ENGINEERS BENEFICIALASSOCIATION, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)INTERNATIONALORGANIZATIONOF MASTERS,MATESAND PILOTS, INC., AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)RIVERSJOINT ORGANIZING COMMITTEE,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. NATIONAL MARITIME UNION213INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,brought under Section 10(b) of the National Labor RelationsAct, as amended,with the issuance of a complaint by the General Counsel of theNational Labor Relations Board against the above-named Respondent Unions uponcharges filed by Standard Oil Company,an Indiana Corporation,herein calledStandard,was heard in St.Louis,Missouri,and New York,New York,on variousdates from September 10 to November 4, 1957.The complaint,dated June 11, 1957,alleged that the Respondents had engaged in unfair labor practices affecting com-merce within the meaning of Section8 (b) (4) (A)and 8(b) (4) (B) and Section2 (6) and(7) of the Act.All of the Respondentsfiled answersin which theydenied having knowledge orinformation sufficient to form a belief as to the jurisdictional allegations of the com-plaint and denied the commission of any unfair labor practices.National MaritimeUnion,AFL-CIO,herein called NMU, admitted that it is a labor organization withinthe meaning of the Act, as alleged in the complaint.Rivers Joint Organizing Com-mittee,hereincalledRJOC,NationalMarine Engineers Beneficial Association,AFL-CIO,hereincalledMEDA,and International Organization of Masters, Matesand Pilots, Inc., AFL-CIO, herein called MMP, denied that they are labor organiza-tions within the meaning of the Act.Afterthe conclusion of the hearing,the General Counsel,Standard,MEBA, andMMP filed briefs with the Trial Examiner.On the basis of my observation of the witnesses and upon the entire record in thecase, I make the following:FINDINGS AND CONCLUSIONSSTATEMENT OF FACTSThe S & S Marine Towing Company, Inc. (hereinafter called S & S), an Illinoiscorporationwith docksand an office located at Joliet,Illinois, owns two towboats,theSandra Marieand theFranklin D. Roosevelt.S & S is in the general busi-ness of towing barges for other companies.During Aprilof 1957, 100percent ofits business was with Standard.Standard is an Indiana corporation which,among other things, operates a bargeterminalat Chicago,Illinois, and a refinery at Wood River,Illinois.In its businessStandard moves substantial quantities of products back and forth between thesepointsby bargeshipments.During October of 1956, alone,Standard shipped2,617,444gallons of motor fuel directly from its Wood River refinery into the Stateof Missouri.The fuel had a minimum value of 13.39 cents per gallon,or a minimumtotal value of over$350,000.During March and April of1957,the power for someof the barge movements between Chicago and Wood River was provided by theSandra Marie.It is undisputed that none of the Respondents was at any time material hereincertified under Section9 of the Actas a bargaining representative of the employeesof S & S.RJOC isan organization which was set up in Augustof 1954, by NMU, MEBA,and MMP for the purpose of organizing employees working on the inland waterwaysfor and on behalf of said Respondent Unions.The effectuation of the policies ofRJOC isin charge of James J. Stanton,its "coordinator."Stanton is paid by theAFL-CIO.The policiesof RJOCare determined by a group composed of Stanton,Frank Brunoof NMU,DanielMcBroom of MEBA,and E.A.- Adams of MMP.Five organizers are assigned to assist Stanton in the organizational effortsof RJOC:Mel Fish ofAFL-CIO, HarryRutan of MMP,Charles Kraut of MEBA,and GordonKnapp,and J.W. Gibson of NMU.Stanton testified to the effect that the primary purpose of the RJOC was theefficient use of the organizersof NMU, MEBA,and MMP,and that one representa-tive ofRJOC couldorganize all employees aboard a boat,whether theybe master,mate,engineer, or deckhand.On about March 15, 1957,Rutan,Kraut,Fish,and J.C. Hughes of NMU went tothe office of Herbert V. Schreiner,president of S & S.Theydemanded that S &'Ssign bargaining agreements with their organizations.When Schreiner insisted on anelection to be conductedby theBoard,they left.On March 29,Schreiner received a telephone call from Hughes who told him thathe had the towboatRoosevelt"tied up" atSt.Louisand that he wanted recognitionfrom S & S forNMU. Schreinerrepeated his demand for an election.Hughes 214DECISIONSOF NATIONAL LABOR RELATIONS BOARDstated that the matter was out of his hands, and that Schreiner would have to talkto Stanton.That same day Schreiner called Stanton.He asked Stanton to agree toan election.Stanton refused, stating that the crew of theRooseveltwas striking forunion recognition, and that Schreiner would have to sign a contract before he wouldrelease the boat.The employees on the towboatSandra Mariestruck for union recognition onMarch 30, 1957.The boat was tied up at Florence, Illinois.The following day,Schreiner and his "partner" took the towboatRooseveltup the river from St. Louisto Florence where they tied alongside theSandra Marie.Schreiner boarded theSandra Marieand asked the crew to return to work. They refused. Six or sevenrepresentatives of the Respondents, including Rutan and Kraut, were picketing "onthe bank" of the river at the time. Schreiner stayed on board theRooseveltthatnight.On April 1 he telephoned Stanton in St. Louis. Bruno also joined in the conversa-tion by means of an extension.When Schreiner stated that he would discuss acontract with the Respondents if they would release the boats, Bruno agreed topermit Schreiner to tow theSandra Marieto Alton, Illinois, where the crew wouldboard the vessel.At about 4:30 p. in. that same day Bruno called Schreiner backand told him that he could not tow theSandra Marieand that in order to get theboats under way he would have to put crews on both boats. Schreiner refused,telling Bruno that he had no business for theRooseveltat the time.At about 7:30that night Stanton called Schreiner.Concerning this conversation, Schreiner testi-fied without contradiction, "[Stanton] said that they would do this, that they wouldhave the crew for theSandra MarieatAlton, I could pick up the tow [barges],and go up the river, but I was to leave two engineers aboard theRooseveltand leaveher tied up at Alton, and then the first thing in the morning I was to be in St. Louisand talk with him about negotiating contracts, and I told him, `No'; I said I was notgoing to leave theRoosevelttied at Alton or any place else with two men aboard,because I wasn't going to be paying wages to two men when it wasn't necessary, andI hung up the telephone."On about April 3, 1957, Stanton sent the following telegram to approximately 19employers, includingStandard:Employees of the S and S Marine Towing Company Incorporated, 319 WestMonroe Street, Joliet, Illinois, are on strike for better wages and workingconditions and are supported by the Rivers Joint Organizing Committee com-posed of the Masters, Mates and Pilots, Marine Engineers Beneficial Associationand National Maritime Union, signed Rivers Joint Organizing Committee,1051 Cotton Belt Building, St. Louis 2, Missouri.The Independent Petroleum Workers of America, herein called IPWA, was thebargaining representative for Standard's nonsupervisory employees at Chicago, in-cluding those at the barge terminal.Loring Fisher was secretary-treasurer of IPWAduring the times mentioned herein.Fisher had telephonic conversations with MelFish on April 3, 5, and 6, 1957. On April 3 Fish called Fisher and told him thathe represented the RJOC and that he wanted IPWA to aid RJOC by refusing to un-load barges brought to Standard's Chicago terminal by S & S. Fisher agreed to helpifRJOC "put up a legitimate picket line."Concerning his conversation with Fishon April 5, Fisher testified without contradiction. "He told me theSandra Marieofthe S & S Towing Company was towing the barge into the terminal, would be thereeither midnight or early the next morning..And he asked if we had resolvedon what we were going to do to aid them, and I told them we couldn't go throughwith the original plans of not unloading the barge, because our contract had justbeen signed; so he mentioned about putting up a picket line; and I told him we wouldobserve the picket line if he put it up."On April 6 theSandra Mariebrought a barge to Standard's Chicago terminal atabout 11 a. in.As Leonard Kalinowski, a nonsupervisory employee of Standardand a member of IPWA, was preparing to unload the barge, Fish and Kraut ap-peared.Concerning the incident, Kalinowski testified without contradiction asfollows:They both came down to the dock, walked out onto the barge where I wasworking . . . Mr. Kraut introduced himself and he in turn introduced me toMr. Fish..Mr. Kraut told me to stop unloading the barge. I asked himwhy..He said his union had made arrangements with the I. P. W. A. thatwe would not unload any barges that theSandra Mariehad brought into ourterminal.He said Mr. Loring Fisher, our secretary and treasurer, had made thearrangements with him.so I told the two gentlemen to get over onto thebank until I was finished with what I was doing and then I would talk to them. NATIONAL MARITIME UNION215I finished gauging the barge and talked to them..Mr. Fish asked me howwe could get in touch with Loring Fisher. . . . I told Mr. Fish if he would comeup to the office with me ..I talked to Loring on the phone, . . . and I put[Fish] on the phone where he talked to Loring Fisher.After they had theirconversation, . . . he told me o. k., go ahead, so I went down to the barge.Concerning his conversation with Fish on this date, Fisher testified without contradic-tion, "Mr. Fish stated that . . . he knew he was wrong by entering the grounds.I told him he was right, he was wrong; and I told him we couldn't help him; . . . andhe better leave the property."About 1 p. m. the following day, April 7, Kraut again visited the Chicago terminaland talked to Kalinowski.As to this conversation, Kalinowski testified withoutcontradiction. as follows:At that time Mr. Kraut told me all the labor difficulties that the National Mari-time Unions were having with the S & S Towing and told me that they couldn'tbring the S & S towing and especially theSandra Marieinto line, and he more orless apologized for coming over the day before and trying to stop me fromunloading the barge.He said he didn't realize that it was a secondary boycott,that they had no jurisdiction over us to tell us what to do, that was our ownunion and it was merely a favor he was asking of me.Fish made an appointment to see Fisher on April 18. Stanton kept the appoint-mentin place of Fish.Concerning his conversation with Stanton, Fisher testifiedwithout contradiction, "..he wanted to know . . . whether we could help himany.We told him we couldn't help him much except . . in a picketline . . . andhe said it would be a secondary boycott if we put a picket line; and we agreed withhim; . . . He said he would chance a secondary boycott because it would take twomonths toget an injunctionto get that picket line off our property."Central States Petroleum Union, herein called CSPU, represents the employees atStandard's refinery at Wood River.Vernon Brave, an employee of Standard, is thepresident of CSPU.During the early part of April 1957, Knapp of NMU met withBrave and several other members of the executive board of CSPU. Concerning thismeeting,Brave testified that there was "a general discussion of some of their activitiesalong withsome of ours."Under date of April 12, 1957, Stanton sent the following letter to Schreiner: 1In order that the records may be kept straight, we are sending you this letter.We have been told by your employees and people that you aredoing businesswith that we do not wish to negotiate with you on a union contract.We havefor some time asked you to negotiate a union contract for better wages and otherworking conditions covering your employees.Two weeks ago by your continuousstallingon this matter, your employeesdecided to have a showdown with you and despite your many promises tonegotiateyou have failedto do so.We want to make it very clear that we have in the past been willing tonegotiatewith you about this particular matter and stand readynow to meetwith you at any time and place.We look forward to an early reply.On April 15, 1957, theSandra Mariewas tied up at O'Flaherty's Landing at Alton,Illinois.Knapp and two employees of S & S were on the bank of the river, picketingthe boat.Schreiner had a conversation with Knapp at the time.As to this con-versation, Schreiner testified without contradiction as follows:Mr. Knapp asked me when I was going to come to St. Louis and talk to them,talk about a contract. I told him I had nointentionsof going down there to talkabout contracts, because if anybody was going to come and talk to anybody,that they would have to come and talk to me at my office, .. .That night Stanton called Schreiner at Alton. Stanton agreed to "call off all thepickets" while theSandra Mariewasgoing"up the river on this trip north [toChicago]." z Schreiner, in turn agreed to meet with Stanton when the boat arrivedat Joliet.On April 20, Stanton and Hughes went to the office of S & S at Joliet and had aconference with Schreiner.They presented Schreiner with "a letter with stipulations"1 The letterhead lists all Respondents and does not name any local union.2 The Respondents had been picketing the office of S & S before April 15, but discon-tinued the picketing after that date. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARD(an election agreement).Schreiner refused to sign the agreement without firstconsultingwith his attorney.At about the same time as the above meeting or shortly thereafter, Brave washaving a meeting with Hugh 'Baxter, Standard's supervisor of labor relations, andother representatives of management.While the meeting was in progress, Bravereceived a call from Knapp.Knapp informed him that the Respondents "werehaving trouble with theSandra Marieand it may develop that the trouble wouldeventually come to Wood River." Brave notified Standard's representatives whowere present at the meeting to the effect that a picket line might be put up atStandard's river property.Thereafter, Knapp made several calls to Brave, and informed him of the disputebetween the Respondents and S & S.When theSandra Mariewas proceeding downriver toward Standard'sWood River refinery, he telephoned Brave and told himthat if theSandra Marieput into Standard's docks at Wood River "in all prob-ability" there would be a picket line.Brave was concerned at this news because of"the possibility or necessity of crossing a picket line" by Standard's employees, andbecause "that is something you don't do, cross a picket line."On either the sameday or the next day, Knapp again called Brave and told him that theSandra Mariewas "closer" to Wood River and apparently was coming into Standard's docks.Healso stated to Brave that the Respondents "had what they thought to be an agreementwith Standard Oil at Chicago, that theSandra Mariewas not to tow these bargesand it was coming down the river towing the barges." Brave then contacted RayKoch, a representative of Standard's Wood River management, and asked him iftheSandra Mariewas bringing the barges to Standard's docks.Koch told Brave that,subject to possible change by higher authority, Wood River management had de-cided not to let theSandra Mariebring the barges into Standard's docks or tow themafter they left the docks.Brave then called Knapp and gave him this information.Later Brave learned that Standard had reversed its decision and that the bargeswould be towed by theSandra Marie.Brave called the RJOC office and informedStanton.On Thursday morning, April 25,the Sandra Mariewith a tow of two barges 8 ar-rived at a point about three-quarters of a mile upriver from Standard's docks at WoodRiver, where it awaited instructions to "spot" the barges at the docks.At about10:30 a. m. theSandra Mariespotted the barges at the docks; and at about 12:30 p. m.of the same day left the area of Standard's docks for O'Flaherty's Landing at Alton,about 14 miles north of Wood River. TheSandraMariearrived at O'Flaherty'sLanding at 3:30 ,. m. on April 25, and remained there until 5:30 p. m. on April 28.At about the time that the barges were spotted by theSandra MarieBrave wentto the dock area where he learned from another employee of Standard that pumpingoperations on the barges could not be started for at least 24 hours .4When Bravereturned to the bank, he saw Knapp in a small boat in the river between Standard'stwo docks.Knapp came to the shore and had a conversation with Brave. Braverelayed the above information to Knapp.Knapp replied that "the picket line wouldnot go up until work started on the barges."On April 25, and after his conversation with Knapp, Brave and some other officersof CSPU had a conference with Baxter. They requested management to refrainfrom requiring Standard's employees to cross the impending picket line, and informedBaxter that if management insisted on such crossing that CSPU would instructthe employees not to cross.When Baxter replied that the employees would besubjecting themselves to discipline if they refused to cross the picket line, Bravestated that such discipline would in all probability result in a "plant-wide shutdown."At about 8 a. m. on April 26, 1957, picketing began at the gate whichleads toStandard's dock area .5Stanton, Knapp, Kraut, and McBroom were present.Thepicketing consisted of two employees of S & S carrying signs back and forth infront of the gate to Standard's dock area.The signs stated that the strike wasagainst S & S and bore the names of all Respondents. It is undisputed that because8 The barges were chartered by Standard from Mississippi Barge Line Company.6 Stanton testified to the effect that he directed and issued the instructions to com-mencethe picketing and that as coordinator for RTOC he had authority to issue suchinstructions.MoBroomofMEBAtestified,in substance,that he arrived at Standard'sgate at about 12 : 01 a. in. on April 26; that he remained there until about 10 : 30 a. in.;that he instituted and directed the picketing insofar as MEBA was concerned ; that hedirectedKraut"to set up the line";and that he so acted as an official of Local 6 ofMEBA. NATIONAL MARITIME UNION217of a levee, distance and intervening"superstructure"itwould have been impossiblefor a person at the site of the picketingto seetheSandra Marieif in fact she hadbeen at Standard's docks or for anyone on theSandra Marieto see the pickets.Shortly after the picketing had started, Brave and some other officers of CSPUwent to the gate.Concerning a conversation that he had at the time with Stanton,Brave testified credibly as follows:I think I asked Mr. Stanton what their intent was in this picket line, whothey intended for it to apply, and what the purpose of the picket line was. Ithink he informed me that they intended for it to apply to theSandra Marieand the barges that it was towing. They had no intent for it to apply to anyother work which we may haveoccasionto do at the river on our own bargesor pump stations, our dump, and the other items of work that our employeesmay be called on to do within that same property.Through the conversation,and of course,again we were interested in not having a picket line in ourpropertybecause at that time,we were on the verge of a strike ourselves, incontract negotiations.We had our plans and we didn't want a prematurestrike.Through the conversation,we came to the conclusion that if there wasno work done or if these people got assurance that there was no work doneon these barges, they would withdraw the picket line.That is about the gistof the conversation that Mr.Stanton and myself had.Shortly after the above conversation,Brave and Clinton Cook, another repre-sentativeof CSPU,went to Standard's office where they conferred with Koch andBaxter.They advised Koch and Baxter that they would insist that their members.,not cross any picket line"; and that they had"come to the conclusion"that ifStandard would agree to cease doing business with S & S,the picket line would bewithdrawn.After an initial refusal to enter into such an agreement,Koch statedthat Standard would do so if the picket line was withdrawn.The CSPU repre-sentatives then went to the picket line and brought Stanton and McBroom backto Koch's office.Concerning the conversation in Koch's office,Brave was questioned and testifiedcredibly as follows: 6The WrrNESS:I think I opened the conversation by introducing these peopleand telling them the company's position,and I think Mr.Ray Koch reaffirmedthat.Mr. Stanton,McBroom, myself,and Clint Cook stepped out into thehall.We went back into the meeting and Mr.Stanton informed Mr. RayKoch that they would remove their pickets, that the unions would removetheir pickets.Q. (By Mr.Sulley.)During this meeting at the office, what did Mr.McBroom say, if anything?-A. I don't recall Mr. McBroom taking too activea part in the conversation.Immediately after the above meeting the Respondents stopped the picketing andleft the vicinity of Standard's premises.That same day Standard notified S & S that6 In response to a question as to why the picketing was stopped Stanton testified, "itstopped when Standard Oil, we were invited to Standard Oil's office and they told usthat they were not going to do any more business with S and S Marine Towing Companyin connection with the barges that were there and they asked us if that was the casewould we take down the picket lines and we said yes." In this connection, McBroomwas questioned and testified as follows :Q. (By Mr. Pressman.)The question was what was the content of the conver-sation that transpired between you and Mr. Koch on the morning of April 26 whenyou were in Mr. Koch's office. . . .A. The gist of the conversation was that Standard Oil was offering to ceasedoing business with S & S Towing Company if we would pull down our picket line.QWas that suggestion to which you have just testified made by you or byMr. Koch?-A. By Mr. Koch.Q Was there anything else that transpired in terms of a conversation betweenyou and Mr. Koch during that meeting?-A. Nothing more than possibly an expla-nation of the strike, of the dispute between us and S & SQ In the course of that conversation, did you at any time ask Mr. Koch ofStandard Oil to cease doing business with S & S Marine Towing Company?-A. No.Baxter testified credibly that Stanton was the spokesman for Respondents at theabove meeting, and that McBroom did not say "anything" to Standard's representatives. 218DECISIONSOF NATIONALLABOR RELATIONS BOARDitwas arranging for another company to tow its barges until S & S settled its labordispute with the Respondents.Schreiner met with Stanton, McBroom, Adams, Bruno, and Knapp in St. Louison April 27; and the dispute was settled.The parties entered into a settlementagreement which provided in part as follows:STIPULATION FOR AN INDEPENDENT INDUSTRIAL ELECTION TODETERMINE COLLECTIVE BARGAINING REPRESENTATIVES FORALL EMPLOYEES OF THE S & S TOWING COMPANY ON THE PAY-ROLL AS OF MARCH 30, 1957.1.Company and the Unions will agree to abide by results of the election.(The Unions concerned are the National Maritime Union, Marine EngineersBeneficial Association and International Organization of Masters, Mates & Pilotsrepresenting nonsupervisory personnel, Engineer Officer Personnel and DeckOfficer personnel respectively.)2.The election will be conducted by mail ballot only.3. If a majority of the votes returned are in favor of the Unions,negotiationswill begin ten (10) days from the date the ballots are counted.4.Recognition of the Unions named above will be determined by a majorityof the total ballots returned.*******10.The controversy between the parties is settled effective April 27, 1957.For the Company:For the Unions:(Signed)H. V. SCHREINER.(Signed)JAMES J. STANTON.On about April 29, 1957, Stanton sent the following telegram to about 19 em-ployers, including Standard:Strike against S and S Marine Towing Company, Joliet, Illinois, settled.Signed,Rivers Joint Organizing Committee, James Stanton, coordinator.A written notice and explanation of the details of the election, dated May 2, 1957,to the employees of S & S was signed on behalf of S & S by Edward Barrett, its attor-ney, and by Stanton for the Respondents?The ballots provided for the electiongave the employees the choice of voting for or against "The Unions" as a group, andnot for or against any individual Respondent.The Respondents won the election.As of the date of the hearing herein, S & S was negotiating contracts with NMU,MEBA, and MMP. Schreiner testified without contradiction that he did' not meetseparately with representatives of Respondents during the negotiations, and that "wemeet with them [NMU, MEBA, and MMP] all at one time, all three unions."The Status of RespondentsAs noted above RJOC, MEBA, and MMP deny that they are labor organizationswithin the meaning of the Act.The General Counsel and Standard contend thatthe burden of proving this allegation of the complaint has been sustained.The General Counsel has requested the Trial Examiner to take official notice thatin the case ofNational Organization Masters, Mates and Pilots of America, Inc.,AFL-CIO, et al. (I. W. Banta Towing Company, Inc.),116 NLRB 1787, decidedby the Board on December 18, 1956, it was found that RJOC, MEBA, and MMP,along with NMU, were labor organizations .8 In addition, the General Counseladduced in evidence certified copies of petitions in prior proceedings of the Boardand of affidavits wherein MEBA and MMP have in effect admitted their status aslabor organizations in order to avail themselves of the Board's processes.7 As in the case of the above settlement agreement, the notice of electionalso setsforth the names of the Respondents, and does not name any local unions.'In their answers filed in the above matter, the Respondents admitted that they werelabor organizations within the meaning of the Act.About May 29, 1957, MMP fileda motion with the Board "for leave to amend its answer [the above admission] and toreopen the record and receive evidence upon the issues raised by the amended answer."MEBA filed a motion seeking the same relief on about June 7, 1957. By order datedJuly 24, 1957, the Board denied the motions.The supporting affidavits filed with themotions each state, in part, that one attorney represented all Respondents and filed ajoint answer for all Respondents, and that he was not authorizedtomake such anadmission. NATIONAL MARITIME UNION219In Case No.19-RC-1746 MEBA filed with the Board a petition for certification,dated October 20, 1955, with the unit stated as"Marine engineers employed by theCompany on its motor vesselNorth Star,but excluding chief engineers,all other em-ployees,guards, professional,and supervisory employees as defined by the Act,as amended."In Case No. 14-RC-2549 MMP filed with the Board a petition for certification,dated April 21, 1954,and entered into an agreement for consent election with the unitstated as, "All boat operators but excluding retail clerks,meat cutter,office clerical,guards, professional,and supervisory employees[as defined in the Act]."In Case No. 14-RC-1912"Apprentice Local#3" of MMP filed with the Board apetition for certification,datedMay 7, 1952,with the unit stated as,"deckhands,oilers, cooks,cabin boys,mates" and excluding"Masters, Pilots and Engineers."The Regional Director for the Fourteenth Region certified Local#3 of MMP in thismatter on August 5, 1952.The record discloses further that both MEBA and MMP complied with the filingrequirements imposed by the Act on labor organizations seeking to use the Board'sprocesses.Both MEBA and MMP filed noncommunist affidavits under Section 9 (h)of the Act during 1956.Concerning Case No. 19-RC-1746,Edwin Altman,business manager of Local 38of MEBA,9testified without contradiction,in substance,that he filed the petition; andthat the petition was withdrawn by MEBA, although"the company was in agreementwith the filing and with the consent election,"because the Board's Regional Directoradvised him that the petition would be unsuccessful since"clearly under the law andprecedents[the marine engineers of the company]were supervisors."Lee Pressman,counsel for MEBA, and Herbert Daggett,president of MEBA,both testified to the effect that although MEBA believed that it was not a labororganization within the meaning of the Act,it had filed noncommunist affidavits as amatter of self-imposed policy to demonstrate publicly that its officers were not Com-munists.Marion Schwartz,counsel for MMP, testified that MMP filed noncom-munist affidavits for the same reason.Schreiner,president of S & S,testified that only marine engineers worked in theengineroom of theSandra Marie;that the engineers exercised no supervisory authorityover any other employees on the boat;and that the engineers on theRooseveltsupervised the oilers only.In the Trial Examiner's opinion,the General Counsel, Standard, MEBA,and MMPhave filed excellent briefs in this case.The arguments of each, particularly on thequestions of labor organization and agency,are persuasive.However, the TrialExaminer feels that the Board's decision in theBantacase,supra,is binding on him,and finds that NMU,RJOC,MEBA,and MMP are labor organizations within themeaning of the Act.Accordingly,for purposes of brevity,all of the evidence andcontentions of the parties on these questions have not been detailed herein.In viewof the above finding,I find it unnecessary to pass on the allegation of the complaint tothe effect that the Respondents acted as "agents of each other."Respondents MEBA and MMP contend, in substance,that their locals,not they,are responsible for any alleged violations of the Act.I find no merit in this contention.From the facts recited above it will be noted that the local unions were not men-tioned at any time.In fact,Stanton's letter to Schreiner,his telegrams to Standardand other employers, the picket signs, the settlement stipulation,and the electionagreement all advert to the national MEBA and the international MMP.10WhenStanton signed the settlement agreement,McBroom and Adams were present. If, infact,the local unions were the participants in RJOC,and not the national MEBAand internationalMMP, it would appear that McBroom and Adams would havemade some mention of that fact.It is noteworthy that McBroom not only is the busi-ness agent of Local 6 of MEBA but also is a member of the national executive com-mittee of MEBA.The record discloses that on at least one prior occasion Adamsacted for and on behalf of international MMP.119 Altman signedthe petitionin the above case as a "member"of the national executivecommitteeofMEBA.10A sample pledge card which was used by theRespondents in their organizing cam-paigns was receivedin evidence.Knapp's nameis stampedtwice on theback of thecard, once as the "representative" of RJOC,and again as the "representative" of allRespondentsNo local unionsare mentionedon the card."Adams was secretary-treasurer of Local 28ofMMP. He filedthe petition in CaseNo. 14-RC-2549 on April 21, 1954, andentered into a consent-election agreement in thesame caseon April 29,1954, for and on behalf of international MMP. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcBroom testified that the president of national MEBA signs all bargaining con-tracts.The constitution of MEBA shows that no strike may be called by a localunless approval of such strike is granted by the district executive committee ofMEBA; and that in the event of a strike, an immediate meeting of the district execu-tive committee must be held at which, together with representatives of the presidentof national MEBA, a uniform strike policy is adopted.The constitution of MMP provides that a strike by a local must receive the approvalof international MMP, and that "Locals shall have authority to negotiate agreementsaffecting their locality and jurisdiction exclusively.The agreements must be madein the name of International Organization of Masters, Mates and Pilots, Inc., no agree-ment shall be signed by a Local Officer without receiving the consent of the Inter-national President or International Vice President of the District. .In my opinion, the record clearly shows and I find that national MESA and inter-nationalMMP were proper Respondents in this proceeding; that RJOC was thecreature of NMU, MEBA, and MMP, and not of the local unions; and that RJOC,through its Coordinator Stanton, acted as the agent of these Respondents.Conclusions on the 8 (b) (4) (A) and 8 (b) (4) (B) AllegationsIt is clear from the record and I find that the Respondents induced and encouragedStandard's employees to refuse to load and unload barges delivered to Standard byS & S, and that the objects thereof were to force Standard to cease doing businesswith S & S and to force and require S & S to recognize or bargain with them as therepresentatives of its employees although they had not been certified by the Boardas the representatives of such employees. In my opinion, the conduct of the Re-spondents' representatives could lead to no other conclusion.The evidence discloses that at the time of the picketing theSandra Mariewassome 14 miles distant from Standard's docks at Wood River, and further that theSandra Mariehad proceeded to that point during the day before the picketing com-menced.Even if, assumingarguendo,the Respondents believed that theSandraMariewas at Standard's docks at the time of the picketing, which I doubt in viewof the undisputed evidence of the Respondents' constant surveillance of theSandraMarie'smovements up and down the river, this still would not be a valid defense.According to the testimony of one of Respondents' own witnesses it would havebeen impossible to see "even theQueen Mary"from the vantage point of the pickets,or for an employee on board theSandra Marieto see the pickets even if she hadbeen at Standard's docks.Further, the undisputed evidence shows that the Respond-ents could and did picket S & S directly at other sites, such as at O'Flaherty's Landingand at the offices of S & S.THE REMEDYHaving found that the Respondents have engaged in unfair labor practices, itwill be recommendedthat theycease and desist therefrom and take certain affirma-tive action designed to effectuate the policiesof the Act.Upon the basis of the foregoing findings and conclusions,and upon the entirerecord in the case,Imake the following:CONCLUSIONS OF LAW1.RJOC, NMU, MEBA, and MMP are labor organizations within the meaningof Section 2 (5) of the Act.%2.Standard is engaged in commerce within the meaning of Section 2 (6) and (7)of the Act.3.By inducing and encouraging employees of Standard to engage in a strike ora concerted refusal in the course of their employment to load or unload bargesdelivered to Standard by S & S, with an object of (a) forcing Standard to cease doingbusiness with S & S, and' (b) forcing or requiring S & S to recognize or bargain withRespondents as the collective-bargaining representatives of its employees, althoughRespondents have not been certified as such representatives in accordance with theprovisions of Section 9 of the Act, the Respondents have engaged in unfair laborpractices within the meaning of Section 8 (b) (4) (A) and (B) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]